Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 25-44 are pending in the instant application. Claims 1-24 have been canceled (Preliminary amendment filed 26 April 2021).

Priority
This application is a continuation of 16/691,073 filed 11/21/2019, now abandoned, which is a continuation of 15/911,527 filed 03/05/2018, now abandoned, which is a continuation of 15/156,772 filed 05/17/2016, now abandoned, which is a continuation of 14/034,877 filed 09/24/2013, now U.S. 9,339,036 which is continuation of 13/199,605 filed 09/02/2011, now US 8,541,393 which is a continuation of 12/661,183 filed 03/11/2010 now abandoned, which is a continuation of 10/979,547 filed 11/02/2004, now US 7,696,182.  The parent application 10/979,547 is seen to provide adequate support under 35 U.S.C. 112 for claims 25-44 of this application. The priority date accorded the instant claims is 11/02/2004.

Specification
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-44 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 25 recites, ‘wherein the heparin concentration is selected so as to permit clotting of blood within the catheter and reduce taurinamide derivative induced changes to the character of the clot'. It is not clear what concentration range is intended, in this and other claims in which the said recitation appears and dependents thereof. This also applies to the recitation ‘pH range’ in claim 27 and all other claims in which the said term is recited.
Claims 26, 28, 29, 31, 33, 34, 36, 38, 39, 41, 43 and 44, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prosl et al (US 6,350,251) in view of Finch et al (US 6,685,694).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Prosl et al, drawn to biocidal locks, teaches compositions comprising taurolidine (taurinamide derivative; col. 20, lines 8 through col. 21, line 49) in combination with a biologically acceptable acid and salt thereof (col. 23, lines 42-63; part of the limitations of claims 25, 26, 29, 30, 31, 34, 35, 36, 39, 40, 41 and 44-regarding taurinamide derivative and biologically acceptable acid and salt of the acid as in claims 27, 32, 37 and 42). Taurolidine is an antimicrobial that has very low toxicity (col. 21, lines 41-43) and results in the production of taurine, which is found naturally in the body (col. 21, lines 43-45). The acid /salt combination is used in a concentration effective to bring the pH to a level appropriate for biological use. Typically, the composition will have a pH in the preferable range of 4.5 to 6.5 (col. 24, lines 55-63) and the lower limit being pH 5 (col. 27, lines 53-55). The pH can be adjusted using acids like lactic acid and a preferred combination is citric acid and citrate (col. 24, line 67 through col. 25, line 7; limitations of claims 27, 28, 32, 33, 37, 38, 42 and 43). Prosl et al teaches an example of such a combination (col. 25, example 1). Prosl et al teaches a method wherein the composition of its invention was used for treating bacterial infections (col. 26, lines 24-37). Since the treatment was successful, it means that there was no problem with resistance to flow by the catheter. Hence, the composition is also reducing flow reduction as in claim 35. 
Prosl et al does not teach a composition that includes heparin (as in the instant claims) even though it suggests using heparin as one of the anticoagulants (component recited in claims 25b, 30b, 35b and 40b).
	Finch et al, drawn to kits for locking and disinfecting, teaches that clotting and thrombus formation is a problem in catheters (col. 1, lines 32-41). Typically, heparin is used to flush and the heparin-locking solution inhibits clotting and thrombus formation (col. 1, lines 46-51). Finch suggests the use of an antimicrobial like taurolidine to treat infections, and citric acid and sodium citrate and heparin for inhibiting plugging (causes flow reduction), fouling caused by coagulation, and inhibiting infection (col. 5, lines 26-30; col. 5, line 52 through col. 6, line 2; limitation of claims 25-44).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a locking solution composition comprising the claimed active agents since the composition comprising the claimed components are known in the art to enhance the antimicrobial activity and reduce resistance to flow reduction produced by a catheter as instantly claimed. It is well within the skill level of the artisan to choose/adjust concentrations of the active agents in the compositions including heparin in order to optimize the beneficial effects (as recited in claims) based on the teachings of the prior art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the amounts to obtain maximum beneficial effects.
	One of skill in the art would be motivated to make a composition comprising the active agents as instantly claimed since infection, clotting and thrombus formation is a problem in using catheters and the composition as instantly claimed is very effective in inhibiting and treating infection and clotting and uses active agents that show very low toxicity and very good biocompatibility.


Claims 25-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sodemann (US 6,166,007) in view of Finch et al (US 6,685,694).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Sodemann, drawn to antimicrobial lock solutions, teaches a composition comprising a taurinamide derivative as the antimicrobial, which can be taurolidine and a buffer comprising citric acid/citrate for treating infection and blood coagulation (col. 5, line 54 through col. 7, line 27; col. 11, lines 24-40; col. 12, lines 24-43; part of the limitations of claims 25, 30, 35, 40 and limitations of claims 26, 28, 31, 36 and 41). The compositions are for maintaining patency and asepsis in catheters (col. 12, lines 44-67; Example 1, col. 13). Even though Sodemann does not teach a composition that includes heparin as a component there is a suggestion to use heparin since flushing catheters with heparin, with careful control, is a standard procedure (col. 1, lines 24-34; col. 2, lines 48-55; component recited in claims 25b, 30b, 35b and 40b).
	Finch et al, drawn to kits for locking and disinfecting, teaches that clotting and thrombus formation is a problem in catheters (col. 1, lines 32-41). Typically heparin is used to flush and the heparin-locking solution inhibits clotting and thrombus formation (col. 1, lines 46-51; limitations of claims 25b, 30b, 35b and 40b). Finch suggests the use of an antimicrobial like taurolidine to treat infections, citric acid and sodium citrate and heparin for inhibiting plugging (causes flow reduction) and fouling caused by coagulation and inhibiting infection (col. 5, lines 26-30; col. 5, line 52 through col. 6, line 2; part of the limitations of claims 25, 30, 35, 40 and limitations of claims 26, 28, 31, 36 and 41).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a locking solution composition comprising the active agents as instantly claimed and use it for enhancing the antimicrobial activity, reduce resistance to flow reduction, produced by a catheter as instantly claimed, with a reasonable amount of success, since such a composition and its use for the same is suggested by the prior art. It is well within the purview of one of ordinary skill in the art to adjust concentrations of the active agents including heparin (recited in claims 25b, 30b, 35b and 40b) based on the concentrations disclosed in the prior art, for the purpose of optimization.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the amounts to obtain maximum beneficial effects.
One of ordinary skill in the art would be motivated to make a composition comprising the active agents as instantly claimed since infection, clotting and thrombus formation is a problem in using catheters and the composition as instantly claimed is very effective in inhibiting, preventing and treating infections and clotting and uses active agents that show very low toxicity and very good biocompatibility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-28, 38, 43-46, 55-58, 66 and 68 of U.S. Patent No. 6,350,251 (‘251).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Instant Claims 25-44 are drawn to a composition comprising a taurinamide derivative a buffer and heparin, wherein the buffer can be citric acid/citrate combination and taurinamide derivatives can be taurolidine.
	Claims 25-28, 38, 43-46, 55-58, 66 and 68 of ‘251 also recite limitations drawn to compositions comprising the same active agents.
	It would be obvious to one of ordinary skill in the art at the time the invention was made that the limitations in the instant claims are substantially overlapping with those of claims 25-28, 38, 43-46, 55-58, 66 and 68 of ‘251. One of skill in the art would be motivated to make and use the same compositions since the active agents and the utility are the same for the said composition.
Claims 25-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,696,182 (‘182), as being unpatentable over claims 1-20 of U.S. Patent No. 8,541,393 (‘393) and as being unpatentable over claims 1-20 of U.S. Patent No. 9,339,036 (‘036).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claims 25-44 are drawn to a composition comprising a taurinamide derivative a buffer and heparin, wherein the buffer can be citric acid/citrate combination and taurinamide derivative can be taurolidine.
Claims 1-18 of ‘182 are drawn to a composition comprising a taurinamide derivative a buffer and heparin, wherein the buffer can be citric acid/citrate combination and taurinamide derivative can be taurolidine and a method of enhancing antimicrobial activity and resistance to flow reduction using the said composition.
Claims 1-20 of ‘393 are drawn to compositions comprising taurinamide derivative, an acid and salt of the acid and heparin and a method of enhancing antimicrobial activity and resistance to flow reduction using the composition.
Claims 1-20 of ‘036 are drawn to compositions comprising taurinamide derivative, an acid and salt of the acid and heparin.
The Claims of the prior art differ from the instant claims in that they require heparin concentration to be in the range 50 to 2500 units/mL.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the instant invention based on the claims of the prior art.
  In the instant case, the cited prior art patents teach a composition comprising the active agents and buffer applicant claims and '182 and '393 also teach the claimed method of use of the composition.  Although the claims of '182, ‘393 and ‘036 employ a specific range of heparin concentration one of ordinary skill in the art would readily recognize that the scheme taught by '182, ‘393 and ‘036 could be employed in the instant invention with a reasonable expectation of success via adjustment of heparin concentration to the lowest range that gives optimal beneficial effects. This would also reduce the cost. The use of known agents in compositions and the use of the compositions in methods of use taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that adjustment of the concentration of the starting compound (heparin in the instant case) would take part in or alter the nature of the product and thus the unobviousness of the method of using it.

Conclusion
1. Pending Claims 25-44 are rejected.
				2. Claims 1-24 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623